NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MUHAMMAD TOURE,                                 No.    18-55961

                Plaintiff-Appellant,            D.C. No. 5:16-cv-01983-RGK-SHK

 v.
                                                MEMORANDUM*
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Muhammad Toure appeals pro se from the district court’s judgment in his

federal employment action. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. DB Healthcare, LLC v. Blue Cross Blue Shield of Ariz., Inc., 852

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 868, 873 n.5 (9th Cir. 2017) (dismissal under Fed. R. Civ. P. 12(b)(1) and

12(b)(6)); Bravo v. City of Santa Maria, 665 F.3d 1076, 1083 (9th Cir. 2011)

(summary judgment). We affirm.

      The district court properly granted summary judgment on Toure’s retaliation

claims because Toure failed to raise a genuine dispute of material fact as to

whether his 48-day suspension was in response to protected conduct, or as to

whether his 60-day suspension was pretextual. See Learned v. City of Bellevue,

860 F.2d 928, 932 (9th Cir. 1988) (“[O]pposed conduct must fairly fall within the

protection of Title VII to sustain a claim of unlawful retaliation.”); see also

Hashimoto v. Dalton, 118 F.3d 671, 680 (9th Cir. 1997) (granting summary

judgment because, although “the timing of the[] events suffice[d] to establish a

minimal prima facie case of retaliation, it d[id] nothing to refute” the employer’s

stated legitimate reasons for disciplining the plaintiff).

      The district court properly dismissed Toure’s Fourteenth Amendment

claims, and his Title VII discrimination and harassment claims, because Toure

failed to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627

F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be construed

liberally, a plaintiff must present factual allegations sufficient to state a plausible

                                            2
claim for relief); see also Vasquez v. County of Los Angeles, 349 F.3d 634, 640-42

(9th Cir. 2003) (setting forth prima facie cases of discrimination and harassment

under Title VII); Douglas v. Cal. Dep’t of Youth Auth., 271 F.3d 812, 817 (9th Cir.

2001) (“States are protected by the Eleventh Amendment from suits brought by

citizens in federal court.”).

       The district court did not abuse its discretion by denying Toure’s motion to

file a second amended complaint because allowing Toure to add defendants who

had previously been dismissed due to Toure’s failure to serve them would have

been prejudicial, and because his other proposed amendments failed to state a

claim. See Griggs v. Pace Am. Grp., Inc., 170 F.3d 877, 879-80 (9th Cir. 1999)

(setting forth standard of review and explaining that the district court may deny

leave to amend for “bad faith, undue delay, prejudice to the opposing party, and/or

futility”).

       AFFIRMED.




                                          3